Citation Nr: 1720372	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II (diabetes), claimed as due to exposure to herbicide agents.

2. Entitlement to service connection for arteriosclerotic heart disease (heart disease), claimed as due to exposure to herbicide agents and as secondary to diabetes.

3. Entitlement to service connection for upper extremity peripheral neuropathy, claimed as due to exposure to herbicide agents and as secondary to diabetes.

4. Entitlement to service connection for lower extremity peripheral neuropathy, claimed as due to exposure to herbicide agents and as secondary to diabetes.

5. Entitlement to service connection for arthritis, including psoriatic arthritis, claimed as due to exposure to herbicide agents and as secondary to diabetes.

6. Entitlement to service connection for an eye condition, to include cataracts, claimed as due to exposure to herbicide agents and as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1965 to October 1968.  He also served in the Navy Reserve and the Army National Guard, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He died in October 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

During the pendency of the Veteran's appeal, the Board received confirmation of his death and (since as a matter of law appellants do not survive their claims) accordingly dismissed the case in February 2011. The Veteran's widow, however, timely requested to be substituted as the appellant for purpose of processing the claim to completion.  See 38 USCA § 5121A.  In June 2011, the RO allowed for her substitution in the Veteran's case that was on appeal.  She was notified of this decision in a July 2012 letter.  In October 2012, the Board recognized the appellant as a substitute claimant.  Therefore, the Veteran's surviving spouse has been properly substituted for the Veteran.  She retains the Veteran's docket number before the Board.

The Board remanded the present appeal in October 2012, June 2013, August 2014, and August 2016.  

For the reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the present claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  

A review of the Veteran's VA treatment records reveals that, prior to his death, he had been diagnosed with diabetes mellitus, psoriatic arthritis, upper and lower extremity peripheral neuropathy, an eye condition, and heart disease. 

As indicated, the appellant has taken on the Veteran's claims to completion, and the Board presumes that she has taken on his theories of entitlement as well.  In this regard, the Veteran asserted that all of his claimed disabilities are due to herbicide exposure, as a result of service at the Canadian Forces Base (CFB) Gagetown in New Brunswick, Canada in 1975.  The Veteran's military personnel records indicate that he was stationed at CFB Gagetown for a period of ACDUTRA in August 1975.   Alternatively, the Veteran asserted that his diabetes mellitus, type II was due to herbicide exposure and the remaining disabilities on appeal were secondary to his diabetes.  See November 2005 statement.  The Veteran supplied various articles to document Agent Orange use at CFB Gagetown.  Prior RO development has already been conducted to address the reported half-life of herbicides after U.S. testing in 1967.  

Nonetheless, the Board observes that, evidence received in September 2007 suggests that the Canadian government may have sprayed Canadian Forces Base (CFB) Gagetown and the surrounding communities with Agent Orange and other herbicide agents for up to 20 years after the 1967 testing by the U.S. ended.  As the spraying may have occurred during the time period the Veteran was training at CFB Gagetown, further inquiry is required to determine whether Agent Orange or other qualifying herbicide agents were sprayed, tested, or used at CFB Gagetown any time after 1967, particularly to include in August 1975, and the extent to which the Veteran may have been exposed to any such herbicide agents.  

In light of the evidence of record, the Board finds that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Verify whether, in August 1975, the Canadian government sprayed, tested, stored, or used herbicides or herbicide agents at CFB Gagetown.  

This includes any herbicide agent containing dioxin or containing 2, 4 dichlorophenoxyacetic acid; any chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning of January 9, 1962, and ending on May 7, 1975; chemical compounds and mixtures known as 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and, picloram. 

2.  If actual herbicide spraying, testing, storing, or use at CFB Gagetown in 1975 is confirmed, obtain from an environmental toxicologist specializing in Agent Orange and related chemicals an opinion or report addressing whether the Veteran in this case, at least as likely as not, was exposed to herbicide agents while stationed at CFB Gagetown during his August 1975 period of ACDUTRA. 

The entire claims file, including a copy of this Remand, must be made available to, and reviewed by the toxicologist.  A complete rationale should be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted including any necessary medical opinions regarding etiology of claimed disabilities, readjudicate the claims in light of all pertinent evidence and legal authority denied.  If any benefits sought on appeal are denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




